Per curiam:
Daniel Dumond Brown, Sr. ("Brown") appeals a motion court's denial, after an evidentiary hearing, of his Rule 29.15 post-conviction claim of ineffective assistance of counsel. The jury convicted him of two counts of robbery in the first degree under section 569.020, and two counts of armed criminal action under section 571.015. Brown was sentenced to twenty-five years in prison for each count, with Count II running consecutive to Count I and Counts III and IV running concurrent to Count II. Brown argues that the motion court clearly erred in denying his Rule 29.15 motion because trial counsel failed to zealously advocate for a continuance of the trial to allow him to effectively represent himself. For reasons explained more fully in a *561memorandum to the parties, we affirm. Rule 84.16(b).